Citation Nr: 0843859	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-26 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for numbness of the 
arms, hands, and feet.

4.  Entitlement to service connection for insomnia.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to a rating higher than 30 percent for 
residuals of right spontaneous pneumothorax.

7.  Entitlement to a rating higher than 10 percent for 
residuals of a fracture of the tip of the right fibula.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION


The veteran had active military service from April 1950 to 
August 1953 and from January 1955 to October 1963.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008) and 38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Board is remanding the increased-rating claims to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration, whereas the Board 
is going ahead and deciding the remaining claims for service 
connection.




FINDINGS OF FACT

1.  Type II Diabetes mellitus, coronary artery disease, and 
hypertension are not shown during service or to a compensable 
degree of least 10-percent disabling within one year after 
service; the medical evidence of record also does not 
otherwise show an etiological link or medical nexus between 
these claimed disorders and the veteran's military service.

2.  Numbness of the arms, hands, and feet, and insomnia, also 
are not shown during service; as well, the medical evidence 
does not otherwise show an etiological link or medical nexus 
between these claimed disorders and the veteran's military 
service.


CONCLUSIONS OF LAW

1.  Type II Diabetes mellitus, coronary artery disease, and 
hypertension were not incurred in or aggravated by service 
nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Numbness of the arms, hands, and feet, and insomnia also 
were not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist 
the claimant in obtaining; and (3) that the claimant is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373- 74 (2002).  The VCAA 
notice requirements apply to all five elements of a service-
connection claim, including the downstream disability rating 
and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate or incomplete, this timing 
error can be effectively "cured" by providing any necessary 
VCAA notice and then going back and readjudicating the claim 
- such as in a statement of the case (SOC) or supplemental 
SOC (SSOC), such that the intended purpose of the notice is 
not frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
January, May, July and December 2004, prior to the initial 
adjudication of his claims in March 2005.  The letters 
informed him of the evidence required to substantiate his 
claims and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Note also that a more recent 
August 2006 letter also complied with Dingess by discussing 
the downstream disability rating and effective date elements 
of the claims.  And since providing that additional VCAA 
notice, there has been no reason to again go back and 
readjudicate the claims, such as in a SOC or SSOC, because 
the veteran has not submitted any additional evidence in 
response to that additional notice, so the result of such a 
readjudication on the same evidence previously considered 
would not change the result of the prior adjudication.  See 
Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).  See also 
38 C.F.R. §§ 19.31, 19.37.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
medical records, VA medical records, and identified private 
medical records.  The Board also sees he was afforded VA 
medical evaluations for his claimed disabilities in November 
2004 and February 2005, including to determine their etiology 
in terms of whether they are attributable to his military 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  No further notice or assistance is required to 
fulfill VA's duty to assist him in developing his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). 

II.  Whether the Veteran is Entitled to Service Connection

A veteran may be awarded service connection by showing that 
he or she currently has a disability resulting from a disease 
or an injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as diabetes 
mellitus, hypertension, and coronary artery disease, may be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from active military service.  This 
presumption, however, may be rebutted by probative evidence 
to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection also is possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service personnel records show his military 
occupational specialties (MOS's) were dental lab specialist 
and dental assistant.



The veteran's service medical records are entirely 
unremarkable for any indications of complaints (e.g., 
relevant symptoms, etc.), findings, or diagnoses concerning 
Type II Diabetes Mellitus, coronary artery disease, 
hypertension, numbness in his hands, arms, feet, and 
insomnia.  His second period of service ended in 
October 1963.

In August 2001, a VA medical record reported the veteran was 
a newly-diagnosed diabetic within the past 12 months 
(meaning, at the earliest, in 2000); it was confirmed he had 
Type II Diabetes.  In February and July 2002, respectively, 
benign and uncontrolled essential hypertension also was 
reported.  In July 2002 it was reported, as well, that he had 
experienced numbness of the right medial fingers since a 1956 
pneumothorax.  Old right carpal tunnel syndrome was 
diagnosed.

Received in February 2004 was an internet article titled 
"Mercury exposure of dentists and assistants".  The article 
discussed the potential adverse effect on the health of 
dentists and dental assistants from mercury exposure, 
including mercury vapors.  Higher levels of mercury were 
reportedly found in dental workers.  Also submitted was a 
safety document regarding the health effects of inhalation 
and skin contact with mercury.  Another article submitted was 
a September 1995 fact sheet from a Federal agency regarding 
mercury exposure, with guidelines for mercury spills at 
schools and residences.

Private hospital records dated in March 2004 show treatment 
for a myocardial infarction (i.e., heart attack), at which 
time coronary artery disease was also evident.  The veteran 
had three-vessel coronary artery bypass graft surgery.

Received in July 2004 were internet articles regarding the 
toxicity of mercury exposure; mercury exposure levels from 
amalgam dental fillings; chronic health conditions caused by 
mercury exposure; and occupational effects of mercury 
exposure on dental staff.



A VA medical examination for diabetes was performed in 
November 2004.  The examiner indicated the veteran's medical 
records and claims folder were reviewed for the pertinent 
medical and other history.  It was also reported that 
the veteran claimed that he had diabetes mellitus due to 
mercury exposure as a dental assistant in the military.  The 
examination revealed he had peripheral neuropathy and 
paresthesia that were not symptoms of diabetic neuropathy.  
The examiner commented that, per review of literature 
provided by the veteran, diabetes was not caused by mercury.  
It was indicated the veteran probably had chronic mercury 
exposure, but not at very high doses, otherwise he would have 
neurologic and kidney disease symptoms, and neurologic and 
kidney findings were normal.  It was observed that there was 
no abnormal sugar in 1963 or earlier, and that the examiner 
would expect the veteran's diabetes to have appeared sooner 
than 30 years later if it was, indeed, related to events that 
had occurred during his military service.  The examiner 
stated that the "Textbook of Medicine" does not list 
mercury as a risk factor of diabetes, and that current JAMA 
and Archives of Internal Medicine journals do not link 
diabetes and mercury exposure.

During a November 2004 medical examination of the veteran's 
heart, it was reported that his claims folder had been 
reviewed for his pertinent medical and other history.  The 
examiner opined that the veteran's coronary artery disease 
was at least as likely as not caused by his diabetes, but 
that his diabetes mellitus, in turn, was not caused by his 
mercury exposure (so unrelated to his military service).  
As rationale for the opinion, the examiner explained that the 
veteran had 
long-standing hypertension since 1985, and diabetes mellitus 
since 1999, both of which accelerated his atherosclerosis, 
coronary artery disease.

A VA respiratory examination was performed in February 2005.  
It was reported that the veteran had presented for an 
examination for hypertension and insomnia secondary to 
mercury exposure.  The diagnoses were hypertension and 
insomnia.  The examiner concluded, however, that it was less 
likely than not that the veteran's hypertension and insomnia 
were caused by or the result of mercury exposure while on 
active duty in the military.  The examiner stated that 
medical literature had been reviewed and that the veteran did 
not have neurological symptoms secondary to exposures to 
mercury.  Insomnia was only one symptom of a confluence of 
symptoms related to chronic exposure to mercury.  The veteran 
did not have renal toxicity changes, as noted by normal renal 
tests taken that day and in the past.  It was also noted that 
mercury vapor can be released from silver amalgam dental 
restorations, as claimed, and that it was the main source of 
mercury exposure to the general population, but that the 
amount released did not appear to be significant to human 
health, except for contact eczema seen in a few individuals.  
The evaluating physician further stated that other medical 
literature reviewed indicated possible health effects of 
dental amalgam, but showed no significant effects to humans.

Analysis

The veteran adamantly asserts that his duties as a dental 
assistant and dental lab specialist in the military required 
the handling of mercury for dental procedures, which he 
believes, in turn, eventually led to his Type II diabetes 
mellitus, coronary artery disease, hypertension, numbness of 
the arms, hands, and feet, and insomnia.

The medical evidence from the recent past shows the veteran 
has received treatment for or was diagnosed with Type II 
Diabetes Mellitus, coronary artery disease (status post 
coronary artery bypass grafting times 3), hypertension, and 
insomnia.  In addition, there is recent medical evidence of 
peripheral neuropathy and paresthesias involving numbness in 
his arms, hands, and feet, although not determined to be a 
complication of his diabetes, i.e., not diabetic peripheral 
neuropathy in particular.  Therefore, there is sufficient 
medical evidence confirming the veteran has all of the 
alleged conditions.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).



Consequently, the determinative issue is whether these 
conditions are somehow attributable to the veteran's military 
service, as opposed to other unrelated factors.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this supposed correlation, it is noteworthy that 
review of the record shows the veteran's service medical 
records are entirely unremarkable for any complaints, 
findings, or diagnoses referable to Type II Diabetes 
Mellitus, coronary artery disease, hypertension, numbness of 
the arms, hands, feet, or insomnia.  This is probative 
evidence against concluding these conditions initially 
manifested while he was in service.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In addition, there is no indication the Type II Diabetes 
Mellitus, coronary artery disease or hypertension initially 
manifested to a compensable degree within one year after the 
veteran's military service ended, as would otherwise warrant 
granting service connection for these conditions on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In fact, to the contrary, all of 
these claimed disabilities were first shown many years, 
indeed in most instances decades, after his periods of 
military service.  And this, too, is probative evidence 
against these claims.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).



Of equal or even greater significance, however, all of the VA 
examiners that were asked to comment on the cause of these 
conditions - including especially insofar as whether they 
are attributable to the veteran's military service (such as 
the result of his exposure to mercury as a dental assistant), 
concluded without exception that there is no such 
correlation.  These examiners universally discounted this 
notion of a relationship between these disabilities and his 
military service.  And, as explained, this medical nexus 
evidence is required to support these claims.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The veteran obviously believes these VA examiners incorrectly 
assessed his situation, but as a layman he does not have the 
necessary medical training and expertise to give a probative 
opinion on this determinative issue of causation.  He is only 
competent to comment on such things as the specific symptoms 
he experienced during service and during the many years 
since, not, however, the cause of these symptoms in terms of 
whether they are referable to a certain diagnosis or 
attributable to his military service in the manner alleged.  
See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

It further deserves mentioning that the Federal Circuit Court 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this regard, the veteran has submitted substantial 
data in support of his assertions, including internet 
articles and other medical literature that associates dental 
amalgams and mercury exposure in dental settings for dentists 
and dental assistants with chronic diseases.



In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "[i]t is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

The Court also has held that a medical article or treatise 
"can provide important support when combined with an opinion 
of a medical professional", but only if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of the 
specific case, there is at least "plausible causality" based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 
(1999); see also Sacks v. West, 11 Vet. App. 314 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998).

And, here, the evidence submitted in support of the veteran's 
assertions does not specifically address his mercury exposure 
in the military and its purported relationship to his several 
claimed disabilities.  To put this another way, there is no 
supporting medical evidence specific to his claimed 
disabilities.  Further, there is nothing on file showing 
mercury in his blood stream or tissues.

Moreover, the record on appeal includes contradicting medical 
evidence that is counter to the veteran's assertions and the 
supporting evidence that he has submitted in the form of the 
articles and treatises.  For instance, during the November 
2004 diabetes and heart medical examinations the evaluating 
VA physician personally reviewed the medical literature the 
veteran had submitted in support of his claims, as well as 
the other relevant evidence in the claims folder.  And this 
examiner concluded the veteran's coronary artery disease was 
indeed caused his diabetes mellitus, but that his diabetes 
mellitus, in turn, was not caused by mercury exposure in the 
military.  Any such relationship between the diabetes and 
mercury exposure, said this examiner, most likely would have 
appeared sooner.  It is also significant that this examiner 
pointed out the veteran did not have any neurological and 
kidney symptoms, as would be expected with chronic 
mercury exposure. 

This unfavorable VA examiner's opinion specifically addresses 
the assertions and the inferences made by the veteran and 
through his submitted evidence on the subject of an 
etiological relationship between mercury exposure and his 
claimed disabilities, including service connection for 
numbness of the arms, hands and feet.  Further, in February 
2005, it was opined by a VA physician that it was less likely 
than not the veteran's hypertension and insomnia were caused 
by mercury exposure during service, notwithstanding his 
insomnia that was not a confluence of symptoms usually 
related to mercury exposure, and most importantly, since 
there was a lack of renal toxicity related to chronic mercury 
exposure.

These VA medical opinions are most persuasive and probative 
on the determinative issue of etiology of the currently 
claimed conditions because they involved, not only a personal 
and objective clinical evaluation of the veteran, but also a 
review of his pertinent medical history - including, again, 
the medical articles and treatises he had submitted in 
support of his claims.  So the opinions are well informed and 
have the proper factual foundation.  See Bloom v. West, 13 
Vet. App. 185, 187 (1999); Elkins v. Brown, 5 Vet. App. 474 
(1993); and Black v. Brown, 5 Vet. App. 177 (1993).  The 
opinions also contain supporting rationale and are not just 
conclusory.  See Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In sum, the preponderance of the evidence is against finding 
that the veteran's Type II Diabetes Mellitus, coronary artery 
disease, hypertension, numbness of the arms, hands, and feet, 
and insomnia were incurred in or are otherwise related to his 
military service, to include in particular any exposure to 
mercury while in the military.  And when, as here, the 
preponderance of evidence is against claims, they must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert.




ORDER

The claim for service connection for Type II Diabetes 
Mellitus is denied.

The claim for service connection for coronary artery disease 
is denied.

The claim for service connection for numbness of the arms, 
hands, and feet is denied.

The claim for service connection for insomnia is denied.

The claim for service connection for hypertension is denied.


REMAND

There admittedly has been a significant delay in adjudicating 
the veteran's increased-rating claims, and for that the Board 
apologizes.  As an unfortunate result of the delay, it is 
apparent that more current medical information is needed, 
specifically medical examinations to assess the current 
severity of his 
service-connected residuals of a right spontaneous 
pneumothorax, and the residuals of a fracture of the tip of 
his right fibula.  This is especially true since his last 
VA compensation examinations for these disabilities were in 
November 2004, more than 4 years ago.  

The Court has held that, when a veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (where the Court determined the 
Board should have ordered a contemporaneous examination of 
the veteran because a 23-month old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination). See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

Specifically concerning the claim for an increased rating for 
the residuals of a fracture of the tip of the right fibula, 
it is noted that the extent of mobility in the joint(s) in 
question is an essential consideration as a basis for the 
rating of this disorder, in addition to other relevant 
symptomatology (for instance, complaints of a shocking 
sensation in connection with his elbows when carrying objects 
of any weight).  When determining the evaluation of 
orthopedic disabilities that are at least partly rated based 
on the extent there is limitation of motion, VA must take 
into account whether the veteran has additional functional 
impairment above and beyond the limitation of motion 
objectively shown due to factors such as pain, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use. See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Definitive findings are needed to make these important 
determinations.

Preliminary review of the file also reveals the veteran has 
not been provided sufficient notice to comply with the 
Veterans Claims Assistance Act (VCAA).  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) (indicating that, in an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, he must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life. Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement to the claimant.)  The veteran must be provided 
this Vazquez notice before deciding his appeal of these two 
remaining claims.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the veteran a corrective VCAA 
notice to comply with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  See also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(2008).

2.  Schedule the veteran for an 
appropriate VA medical examination to 
ascertain the current severity of his 
service-connected right spontaneous 
pneumothorax.  Have the designated 
examiner review the claims file for the 
pertinent medical and other history.  All 
necessary diagnostic testing and 
evaluation should be completed , including 
pulmonary function tests.  All pertinent 
symptomatology and findings should be 
reported in detail.

3.  Also schedule the veteran for an 
appropriate VA medical examination to 
ascertain the current severity of his 
service-connected residuals of a fracture 
of the tip of his right fibula.  Have the 
designated examiner review the claims file 
for the pertinent medical and other 
history.  The designated VA examiner must 
conduct all necessary testing needed to 
make this determination, including 
specifically range of motion studies 
(measured in degrees, with normal range of 
motion specified), and the examiner should 
review the results of any testing prior to 
completion of the examination report.  The 
examiner must also determine whether there 
are objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to such factors.  This 
includes instances when these symptoms 
"flare-up" or when the affected extremity 
is used repeatedly over a period of time 
(prolonged use).

4.  Then readjudicate the increased-rating 
claims in light of the additional 
evidence.  If these claims are not 
granted to the veteran's satisfaction, 
send him and his representative a SSOC and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of these 
remaining claims.


The veteran has the right to submit additional evidence and 
argument concerning these claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


